COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 RICARDO ZUNIGA,                               §              No. 08-14-00153-CR

                      Appellant,               §                 Appeal from the

 v.                                            §               205th District Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §              (TC# 20130D04852)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s Reply Brief fourth motion for extension of time

within which to file the brief until September 7, 2015. NO FURTHER MOTIONS FOR

EXTENSION OF TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellant, prepare the

Appellant’s reply brief and forward the same to this Court on or before September 7, 2015.

       IT IS SO ORDERED this 25th day of August, 2015.


                                                   PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.